United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      October 10, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-30148
                             Summary Calendar



                        JESSIE JERMAINE BELL,

                                        Plaintiff-Appellant,

                                  versus

                     CITY OF BATON ROUGE; ET AL.,

                                        Defendants,

                CITY OF BATON ROUGE; EUGENE SMITH,

                                        Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 01-CV-952
                       --------------------

Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Jessie Jermaine Bell appeals the district court’s summary-

judgment dismissal of his 42 U.S.C. § 1983 action.

     Bell contends that his lawsuit was not time-barred because he

had been incarcerated for 10 months and did not consult with a

private   attorney   about   a   possible   lawsuit   during   that    time.

Louisiana does not have a tolling provision based on a plaintiff’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30148
                                  -2-

imprisonment. See Kissinger v. Foti, 544 F.2d 1257, 1258 (5th Cir.

1977).      Furthermore, ignorance of the law does not toll the

limitations period.     See Groom v. Energy Corp. of Am., 650 So. 2d

324, 326 (La. Ct. App. 1995).

     Bell further argues that the district court’s dismissal of his

complaint    on   statute-of-limitations    grounds   violated   the   due

process clause. Bell has not satisfied his burden of demonstrating

that the legislature acted in an arbitrary and irrational manner.

See Seoane v. Ortho Pharms., Inc., 660 F.2d 146, 151 (5th Cir.

1981).   The one-year prescriptive period for filing a 42 U.S.C. §

1983 complaint does not violate Bell’s due process rights.             See

Montagino v. Canale, 792 F.2d 554, 557-58 (5th Cir. 1986) (medical

malpractice case); Wayne v. Tenn. Valley Auth., 730 F.2d 392, 404

(5th Cir. 1984) (products liability case).      The district court did

not err in awarding summary judgment to the City of Baton Rouge and

Smith.

     AFFIRMED.